FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMay2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: GlaxoSmithKline Share Option Plan - Ordinary Shares Period of return: From: 1 November 2010 To: 30 April 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: GlaxoSmithKline Share Option Plan - ADS Period of return: From: 1 November 2010 To: 30 April 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: Glaxo Wellcome UK Share Option Scheme Period of return: From: 1 November 2010 To: 30 April 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: Glaxo Wellcome International Share Option Scheme Period of return: From: 1 November 2010 To: 30 April 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: Glaxo Wellcome 1999 Share Option Plan Period of return: From: 1 November 2010 To: 30 April 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: SmithKline Beecham 1989 Executive Share Option Plan - Approved - Ordinary Shares Period of return: From: 1 November 2010 To: 30 April 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: SmithKline Beecham 1989 Executive Share Option Plan - Unapproved - ADS Period of return: From: 1 November 2010 To: 30 April 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: SmithKline Beecham 1989 Executive Share Option Plan - Unapproved - Ordinary Period of return: From: 1 November 2010 To: 30 May 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 11 May 2011 Name of applicant: GlaxoSmithKline plc Name of scheme: GlaxoSmithKline Savings Related Share Option Scheme Period of return: From: 1 November 2010 To: 30 April 2011 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria Whyte Telephone number of contact: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date: May 11, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
